Citation Nr: 1509158	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-07 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to May 1986 and from December 1991 to February 2010.  

This matter is on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before the undersigned Acting Veterans Law Judge in March 2014.  A transcript of the hearing is of record.  The Veteran submitted additional evidence directly to the Board with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2014).

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Clinical evidence demonstrates that the Veteran's diabetes mellitus was manifest to a compensable degree within one year of his discharge.  


CONCLUSION OF LAW

Diabetes mellitus is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.159, 3.303, 3.309(a) (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

Since the benefit sought on appeal is being granted herein, a discussion of VA's duties to notify and assist is not necessary.  

Service Connection

The Veteran has claimed entitlement to service connection for diabetes mellitus, which he maintains had its origins during his active duty service.  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including diabetes mellitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  Under Diagnostic Code 7913, a compensable 10 percent rating is warranted for diabetes mellitus that is manageable by restricted diet only.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2014). 

For such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

Based on the evidence of record, the Board finds that service connection for diabetes mellitus is warranted on a presumptive basis pursuant to 38 C.F.R. § 3.309(a).  

The Veteran's service treatment records reflect that he experienced episodes of glucose intolerance while in service.  For example, treatment notes from March 2006 and December 2007 reflected abnormally high blood sugar levels and, in response, the Veteran was placed on a low-calorie diet in an apparent attempt to lose weight.  However, diabetes mellitus was neither posited nor diagnosed.  In March 2007, it was noted that he had mild glucose intolerance and he was advised to lose weight due to obesity.  Similar findings were noted at a clinical visit in September 2007.  The disease was not noted upon separation in February 2010.  Hence, the Board finds that the clinical evidence does not establish that the disease was diagnosed in service.  

Post service medical evidence indicates that in March 2011, the Veteran's treating physician ordered supplies to monitor the possibility of diabetes and suggested that the Veteran take antidiabetic medication.  Upon VA examination in April 2012, a physician reviewed the Veteran's clinical records and observed that although the Veteran had been taking diabetes medication since August 2010, prescribed by a private medical doctor, the diagnosis was premature.  The Veteran's actual diagnosis was in March 2012, based on elevated A1C levels greater than 6.5% on two occasions in October 2011 and March 2012.  Although he had glucose intolerance prior to this, he did not have diabetes.  In her conclusion, however, she noted that there were no reported A1C levels reported by the Veteran's private physician.  As noted in the Introduction above, the Veteran submitted a medical document noting that he had an A1C level of 6.7 in August 2010, and 6.5 in November 2010.  Hence, this document establishes that the Veteran had two consecutive A1C levels of 6.5% or higher within one year of his discharge from military service.   Accordingly, service connection for the disease is warranted on a presumptive basis.   


ORDER

Service connection for diabetes mellitus is granted.



____________________________________________
S. J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


